Title: From Thomas Jefferson to James Innes, 3 February 1794
From: Jefferson, Thomas
To: Innes, James



Dear Sir
Monticello Feb. 3. 1794.

Having occasion for information as to the practice [of the] Genl. court in a particular matter, wherein it may probably be very different from what it was when I was more familiar with it, I have no acquaintance at the bar to whom I would be more willingly indebted for it than yourself. In settling a sterling debt and the paiments made on it, do they convert them into currency? at the legal exchange? or at the exchange current at market at the moment? If at the legal exchange, would it be that which was so at the moment of contracting the debt, and of making paiments, (if while the legal exchange was 25. pr. Cent) or at the present legal exchange of 33⅓? Can you pardon this intrusion on you, as well as the request for a line of answer by the return of post, as it respects a case on which I am pressed to decide? I shall have the pleasure of seeing you in Richmond as soon as it recommences business, and am at all times with sincere esteem & respect Dear Sir Your friend & servt

Th: Jefferson

